Citation Nr: 1732345	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-34 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral foot disability.  

3.  Entitlement to service connection for bilateral hearing loss.  


WITNESSES AT HEARING ON APPEAL

The Veteran and Friend


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from May 1953 to May 1955.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for diabetes mellitus, type II, bilateral foot disability, and bilateral hearing loss.  

The Veteran and witness testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of the hearing has been reviewed and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issues of service connection for diabetes mellitus, type II, and bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is at least in equipoise as to whether bilateral hearing loss is the result of noise exposure during military service.  





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for bilateral hearing loss.  As this represents a complete grant of the benefit being decided on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§  5102, 5103, 5103A, 5107 (West 2014), is necessary.  

Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

The Veteran asserts that his bilateral hearing loss was incurred as a result of his exposure to loud noises in service, including artillery fire.  See 04/14/2017, VBMS, Hearing Transcript, pp. 2-3.

The evidence shows a current bilateral hearing disability.  See 04/05/2013, VBMS, VA Examination (diagnosing bilateral sensorineural hearing loss).  Accordingly, a present disability has been established by the evidence.  

A review of the Veteran's DD-Form 214 reveals that the Veteran was assigned to the armored infantry battalion while in service.  Therefore, in-service noise exposure has been established as consistent with the types, places, and circumstances of the Veteran's active service.  

Having established a current disability and conceded in-service noise exposure, the remaining question is whether the Veteran's bilateral hearing loss is due to noise exposure during military service.  

The Veteran was informed that his service treatment records were not available.  However, he testified that he was exposed to loud noises in service, including artillery fire, and he noticed hearing loss at times during service and then again after service, which has gradually worsened.  See 04/14/2017, VBMS, Hearing Transcript, pp. 2-6.

A VA examination was performed in April 2013.  The examiner concluded that the Veteran's bilateral hearing loss was not related to service.  The examiner reasoned that the Veteran's service treatment records were not available for review, he reported only having difficulty with hearing loss for the prior five to six years, and he worked as a personnel carrier driver while he was in service.  

After a review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted. 

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.   Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2). 

The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Veteran has confirmed in-service noise exposure, and his description of in-service noise exposure is consistent with the circumstances of his service.  He believes his hearing loss was affecting him when he was discharged from service but he did not pay much attention to his symptoms given his young age.  He further noted that his hearing loss gradually became worse over the years.  See 04/14/2017, VBMS, Hearing Transcript, pp. 3-4.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible.

Therefore, in light of the Veteran's established in-service noise exposure, his current bilateral hearing loss disability for VA purposes, and his competent and credible reports of a continuity of symptomatology of hearing problems since service, the Board finds that the evidence weighs in favor of the Veteran's claim.

Regarding the medical opinion of record, the Board finds that it is inconsistent with the record and facts of this case.  In this regard, the examiner failed to discuss or acknowledge the Veteran's work in an armored infantry battalion and his reports of noise exposure to artillery fire in service.  Moreover, the April 2013 examiner's opinion was based on the Veteran's reported recent onset of hearing loss.  However, the reliability of this underlying data is in question.  While the text of the examiner's rationale references this onset date, the examination report itself does not otherwise list the Veteran's reported hearing loss onset, as it does for tinnitus.  Therefore, this reduces the value of the information relied upon by the examiner.  Additionally, evidence subsequently submitted provides additional information in this regard, indicating an earlier onset of the disorder.  Specifically, the Veteran stated that he noticed his hearing loss both during and following service, which gradually became worse.  See 04/14/2017, VBMS, Hearing Transcript, pp. 2-6.  Furthermore, the Veteran's friend testified that he noticed that the Veteran was having problems hearing approximately 20 years ago. See 04/14/2017, VBMS, Hearing Transcript, pp. 5-6.   

While the VA examiner determined that the Veteran's hearing loss is not related to military service, he failed to consider the Veteran's in service noise exposure and did not have access to the Veteran and his friend's subsequent statements regarding continuity of symptomatology since military service.  Moreover, because hearing loss is a chronic disease under 38 C.F.R. § 3.309 (a), an award of service connection is appropriate solely based on evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In view of the foregoing, and in consideration of the credible lay statements, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is the result of military service. In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

Diabetes Mellitus, Type II

After a review of the record, the Board finds that the Veteran's current medical reports are not associated with the claims file.  The Veteran has been assessed with diabetes mellitus, Type II.  See 10/12/2012, VBMS, Medical Treatment Record- Non-Government Facility, p. 3; 07/25/13, CAPRI, Legacy Content Manager Documents, p. 42.  The last medical treatment record in the file is dated in June 2013.  However, at the hearing in April 2017, he reported that he went to the hospital the year prior.  See 04/14/2017, VBMS, Hearing Transcript, p. 9. 

Accordingly, on remand the Veteran's current medical records should be obtained and associated with the claims file.  

Bilateral Foot Disability

Throughout the timespan of this claim, the Veteran has been assessed with gout and hammer toes.  See 10/12/2012, VBMS, Medical Treatment Record- Non-Government Facility, p. 3; 07/25/2013, Legacy Content Manager Documents, CAPRI, p. 1.  

The Veteran stated that his feet were exposed to all types of weather in service and he had to wear combat boots, which caused problems including swelling, blistering, and much pain.  See 04/04/2012, VBMS, VA 21-526 Veterans Application for Compensation or Pension; 05/21/2012, VBMS, VA 21-4138 Statement in Support of Claim.  He was treated at the clinic in service but he does not have a copy of his service treatment records.  See 10/12/2012, VBMS, VA 21-4138 Statement in Support of Claim.  

A VA examination has not been performed to assess the Veteran's bilateral foot disability.  The evidence of record shows an in-service incurrence, a current disability, and suggests an association between the Veteran's current bilateral foot disability and service.  Accordingly, the Board finds a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, the Board acknowledges that the Veteran was informed that his service treatment records were not available for review in the Statement of the Case (SOC) dated in August 2014.  The SOC also referenced a letter from the Service Department dated October 19, 2012, which indicated that his service treatment records were not available for review.  However, after a review of the file, the Board finds that this letter is not associated with the claims file.  On remand, the AOJ should associate a copy of this letter with the file.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of the health care providers and/or medical facilities (VA and non-VA) where he treated for diabetes mellitus, type II, and/or bilateral foot disability from April 2012 to the present.  Contact any named providers and request their records and obtain all VA medical records from April 2012 to present.  If the records are not obtained, inform the Veteran of that and provide him with the opportunity to submit any records in his possession.   

2.  Associate with the claims file the letter from the Service Department dated October 19, 2012, which indicated that the Veteran's service treatment records are not available.  If this letter cannot be located this should be noted in the record.    

3.  After completion of #1, schedule the Veteran for a VA examination to determine the etiology of his bilateral foot disability, including gout and hammer toes.  The claims folder, including this remand, must be reviewed and such review should be noted in the examination report.  

The examiner is to identify all bilateral foot disabilities found on examination and identified during the pendency of the claim.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral foot disability, including hammer toes and gout, had its onset in and/or is otherwise related to his period of active service, to include wearing boots and being exposed to the elements.  

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran should be afforded the applicable time period in which to respond.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


